Allowable Subject Matter

Claims 31-50 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose a system such as “A computer-implemented method comprising: executing error correction coding (ECC) on a first block of a blockchain, to generate an encoded block; dividing the encoded block into a plurality of datasets; storing, at a first blockchain node of the blockchain, a first dataset of the plurality of datasets, wherein one or more other datasets of the plurality of datasets are  stored at  a second blockchain node of the blockchain; receiving, at the first blockchain node, from another computing device, a request for blockchain data; determining that the blockchain data is included in the first block; identifying the second blockchain node which a second dataset is stored at, wherein the second dataset is one of the one or more other datasets; sending, to the second blockchain node, a request for the second dataset; and receiving, at the first blockchain node, from the second blockchain node, the second dataset” as recited in claim 31 and in similar claims 41 and 45.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Thien Nguyen/           Primary Examiner, Art Unit 2111